Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment, remarks, and IDS filed 4/27/22 are acknowledged.

2.   Claims 2-4, 6, 13, 14, 31-35, 53-55, 59, and newly added Claims 62-65, are under examination.

3.   In view of Applicant’s amendments the previous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn.

4.   Claim 53 stands rejected on the basis that the claim recites improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of Claim 53, the antibody modifications of the claim do not share a common structure or function.  Indeed, they range from unrelated glycosylation to the deletion of amino acids etc.  Accordingly, they share neither structure nor function and, thus, they do not properly comprise a Markush grouping of alternatives.  See MPEP 2117:
“A Markush grouping is proper if the members of a group share a single structural similarity and a common use. See subsections II - IV, below, for guidelines regarding the determination of whether a Markush grouping is improper” (emphasis added).

Applicant’s arguments, filed 4/27/22, have been fully considered but are not found persuasive.  Applicant again rejects the teachings of the MPEP and cites case law.

As set forth in the June, 2020 revision of the MPEP, Forward:
“This Manual is published to provide U.S. Patent and Trademark Office (USPTO) patent examiners, applicants, attorneys, agents, and representatives of applicants with a reference work on the practices and procedures relative to the prosecution of patent applications and other proceedings before the USPTO. For example, the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application” (emphasis added). 

Examiner’s have been specifically trained that they are required follow the teachings of the MPEP.

 Regarding applicant’s argument that the embodiments of the claim must be considered as a whole, it remains the examiner’s position that there is no established structural nor functional relationship between the embodiments of the claim, e.g., modifications such as O-linked glycosylation and the deletion of amino acids.
 
5.   The following rejection was necessitated by Applicant’s amendment.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.   Claims 2-4, 6, 13, 14, 31-35, 53-55, 59, and newly added Claims 62-65, are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) In Claim 31, “A method for binding an antibody or a binding fragment thereof to human LAG-3 expressed on an activated T cell…”,
B) In Claim 34, “The method of claim 64, wherein the subject has an autoimmune disease and the method further comprises administering to the subject a therapeutically effective amount of a therapeutic agent…”,
C) The method of claim 3, wherein the antibody is capable of reducing the number of LAG-3 positive cells,
D) The method of claim 3, wherein the antibody is capable of suppressing experimental autoimmune encephalomyelitis in vivo,
E) The method of claim 31, wherein the activated T cell is in a subject and the method is performed in vivo,
F) The method of claim 64, wherein the antibody or the binding fragment thereof is an antibody with ADCC activity.

Regarding A), the specification supports only activated human T cells.

Regarding B), the specification does not support the generic therapeutic agent of the claim.

Regarding C)–F),no support has been cited and none has been found in the specification. 

8.   No claim is allowed.

9.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/25/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644